      Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 1 of 17



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

    STANLEY PRICE                                             CIVIL ACTION

    VERSUS                                                      NO. 19-11451

    PAULETTE RILEY IRONS, ET AL.                            SECTION “R” (2)



                         ORDER AND REASONS


       The Court has received a motion to dismiss from defendant Michelle

Beaty, Special Counsel for the Judiciary Commission of Louisiana.1 Because

there is no basis for the Court to entertain claims against her, the Court

grants the motion.



I.     BACKGROUND

       This case arises from allegations of impropriety associated with legal

proceedings initiated in state court by plaintiff Stanley Price. 2 Price alleges

in part that various state judges “acted as co-conspirators . . . to deprive

plaintiff of his legal and state and federal constitutional rights.” 3 For


1     R. Doc. 29.
2     See generally R. Doc. 1. The Court’s prior rulings on other defendants’
motions to dismiss contain additional factual background. See, e.g., R. Doc.
58 at 1-5.
3     See R. Doc. 1 at 14.
     Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 2 of 17



instance, plaintiff alleges that Judge Robin Giarrusso held an “ex parte

meeting” with opposing counsel,4 and that Judge Giarrusso “redacted

plaintiff’s demand for trial by jury” from one of his state complaints.5

Plaintiff also alleges that Judge Giarrusso “adopted [opposing counsel’s]

disposition, spoke disrespectful in an insulting obstreperous manner of

vociferation was unable to determine the veracity of the controversy, failed

to resolve the issue, ruled in favor of [the opposing party] and denied plaintiff

of his property.” 6

      Plaintiff states that he “filed a judicial complaint with the Judiciary

Commission” against Judge Giarrusso. 7 Specifically, plaintiff states that he

alleged that “Judge Giarrusso redact[ed] his demand for a trial by jury,

accommodate[ed] the schedule of [opposing counsel], and refus[ed] to

enforce preliminary injunction . . . in contravention of the constitution of

Louisiana and United States as well as cannons of code of judicial conduct.”8

      Plaintiff now alleges that the Commission and Beaty, the Commission’s

special counsel, “refused or failed to investigate and interrogate Judge




4   See id. at 6.
5   See id. at 7.
6   See id.
7   See R. Doc. 1 at 8. Plaintiff’s briefing suggests that he also filed a
complaint against Judge Christopher Bruno. See R. Doc. 51 at 12.
8   See R. Doc. 1 at 8.
                                   2
     Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 3 of 17



Giarrusso” and “determin[ed] that the complaint failed to allege judicial

misconduct.”9 Plaintiff specifically alleges that Beaty “articulated her office

was responsible for investigating” such complaints, “but failed to enforce

rules against Judge . . . Giarrusso.” 1 0

      Plaintiff claims that the Commission’s and Beaty’s conduct “deprived

and denied him of a right to a fair and impartial trial, deprived him of his

personal property in derelict of their ministerial duty and responsibility to

enforce the law.” 1 1 Additionally, plaintiff alleges that “Beaty neglected to

perform [her] judicial and fiduciary duty to recuse and discipline Judge

Giarrusso . . . for the sole purpose of concealing her injudicious conduct.”1 2

Indeed, plaintiff claims that “[a]ll state defendants acted in concert to

promote and support judicial corruption of Judge Giarrusso for political and

social reasons.”1 3 Plaintiff requests “compensatory and punitive damages

against defendants for their misconduct.” 1 4

      Beaty now moves to dismiss plaintiff’s claims.1 5




9     See R. Doc. 1 at 8.
10    See id. at 9.
11    See R. Doc. 1 at 9.
12    See id.
13    See id. at 14.
14    See id. at 18.
15    R. Doc. 29.
                                            3
      Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 4 of 17



II.    LEGAL STANDARD

       A.    Federal Rule of Civil Procedure 12(b)(1)

       Federal Rule of Civil Procedure 12(b)(1) governs challenges to a court’s

subject matter jurisdiction. “A case is properly dismissed for lack of subject

matter jurisdiction when the court lacks the statutory or constitutional

power to adjudicate the case.” Home Builders Ass’n of Miss., Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (quoting Nowak v.

Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996)).

Because a 12(b)(1) motion is jurisdictional, a court considers such a motion

“before addressing any attack on the merits,” see In re FEMA Trailer

Formaldehyde Prod. Liab. Litig. (Miss. Plaintiffs), 668 F.3d 281, 286 (5th

Cir. 2012), in order to “prevent[] a court without jurisdiction from

prematurely dismissing a case with prejudice,” id. at 286-87 (quoting

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001)). Nevertheless,

a court uses “the same standard” when analyzing a Rule 12(b)(1) motion as

it would a Rule 12(b)(6) motion. See Dooley v. Principi, 250 F. App’x 114,

115-16 (5th Cir. 2007) (per curiam).

       In assessing a challenge to its subject matter jurisdiction, a court “may

dismiss . . . on any one of three different bases: (1) the complaint alone;

(2) the complaint supplemented by undisputed facts in the record; or (3) the


                                       4
     Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 5 of 17



complaint supplemented by undisputed facts plus the court’s resolution of

disputed facts.” Clark v. Tarrant Cty., 798 F.2d 736, 741 (5th Cir. 1986)

(citing Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981)).

Furthermore, plaintiff has the burden of demonstrating that subject matter

jurisdiction exists. See Celestine v. TransWood, Inc., 467 F. App’x 317, 318

(5th Cir. 2012) (per curiam) (citing Ramming, 281 F.3d at 161).

      B.    Federal Rule of Civil Procedure 12(b)(6)

      To overcome a Rule 12(b)(6) motion, a party must plead “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Id. A court must “accept all factual allegations in the complaint as true” and

“must also draw all reasonable inferences in the plaintiff’s favor.” Lormand

v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).

      A legally sufficient complaint must establish more than a “sheer

possibility” that the party’s claim is true. See Iqbal, 556 U.S. at 678. It need

not contain “‘detailed factual allegations,’” but it must go beyond “‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action.’”


                                        5
    Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 6 of 17



See id. (quoting Twombly, 550 U.S. at 555). In other words, “[t]he complaint

(1) on its face (2) must contain enough factual matter (taken as true) (3) to

raise a reasonable hope or expectation (4) that discovery will reveal relevant

evidence of each element of a claim.” Lormand, 565 F.3d at 257 (citations

omitted). The claim must be dismissed if there are insufficient factual

allegations “to raise a right to relief above the speculative level,” Twombly,

550 U.S. at 555, or if it is apparent from the face of the complaint that there

is an insuperable bar to relief, see Jones v. Bock, 549 U.S. 199, 215 (2007).

      “In considering a motion to dismiss for failure to state a claim, a district

court must limit itself to the contents of the pleadings, including attachments

thereto.” Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th

Cir. 2000). “The court may also consider documents attached to either a

motion to dismiss or an opposition to that motion when the documents are

referred to in the pleadings and are central to a plaintiff's claims.” Brand

Coupon Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir.

2014). Otherwise, if “matters outside the pleadings are presented to and not

excluded by the court, the motion must be treated as one for summary

judgment under Rule 56.” Fed. R. Civ. P. 12(d).




                                        6
     Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 7 of 17



III. DISCUSSION

      A.    Official Capacity

      Beaty argues that insofar as plaintiff sues her in her official capacity,

the Eleventh Amendment bars his suit. 1 6          Because this argument is

jurisdictional, the Court considers it under Rule 12(b)(1), and considers it

first. See Jefferson v. La. State Supreme Court, 46 F. App’x 732, 2002 WL

1973897, at *1 (5th Cir. 2002) (per curiam) (“[E]leventh amendment

immunity . . . deprives the court of subject matter jurisdiction of the action.”

(first alteration in original) (quoting McDonald v. Bd. of Miss. Levee

Comm’rs, 832 F.2d 901, 906 (5th Cir. 1987))); Ysleta del Sur Pueblo v. Texas,

36 F.3d 1325, 1336 (5th Cir. 1994) (“[T]he Eleventh Amendment operates as

a jurisdictional bar.”).

      Under the Eleventh Amendment, “an unconsenting State is immune

from suits brought in federal courts by her own citizens.” Edelman v.

Jordan, 415 U.S. 651, 663 (1974). Louisiana has not consented to this suit.1 7

See Cozzo v. Tangipahoa Par. Council-President Gov’t, 279 F.3d 273, 281

(5th Cir. 2002) (“By statute, Louisiana has refused any such waiver of its



16   See R. Doc. 29-1 at 6-7.
17   See R. Doc. 29-1 at 6 (“The State of Louisiana has not waived its
Eleventh Amendment immunity for claims against it in federal court, and
does not do so now.” (citation omitted)).
                                     7
    Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 8 of 17



Eleventh Amendment sovereign immunity regarding suits in federal courts.”

(citing La. Rev. Stat. § 13:5106(A))); see also Holliday v. Bd. of Supervisors

of LSU Agr. & Mech. Coll., 149 So. 3d 227, 229 (La. 2014) (“While Louisiana

may have waived sovereign immunity with respect to some claims, La. Const.

art. 1 § 26 makes it clear the State has not waived its sovereignty within the

federal system.”).

      Generally, therefore, Louisiana enjoys immunity against suits brought

in federal court. This immunity applies to suits brought under state law. See

Richardson v. S. Univ., 118 F.3d 450, 453 (5th Cir. 1997) (stating that state-

law claim is barred where “the plaintiff’s claim was against the State of

Louisiana and not the named defendant acting in his individual capacity”).

It also applies to suits under Section 1983. See Cozzo, 279 F.3d at 281 (“[I]n

enacting § 1983, Congress did ‘not explicitly and by clear language indicate

on its face an intent to sweep away the immunity of the States.’” (quoting

Quern v. Jordan, 440 U.S. 332, 345 (1979))); see also Richardson, 118 F.3d

at 452-53 (finding that the Eleventh Amendment barred both “federal and

state-law claims”).

      Furthermore, “Eleventh Amendment immunity applies equally to state

agencies and state officials when sued in their official capacities because

official capacity suits are construed as suits against the state.” Gilbert v.


                                      8
     Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 9 of 17



Perry, 302 F. App’x 320, 321 (5th Cir. 2008) (per curiam); see also Johnson

v. Bryant, No. 5:15-CV-64(DCB)(MTP), 2016 WL 1060325, at *2 (S.D. Miss.

Mar. 15, 2016) (stating that the Eleventh Amendment’s “prohibition also

extends to state agency officials sued in their official capacities”).

Specifically, “[i]f . . . an action is in essence against a State even if the State is

not a named party, then the State is the real party in interest and is entitled

to invoke the Eleventh Amendment’s protection.” Lewis v. Clarke, 137 S. Ct.

1285, 1290 (2017).        Consequently, “the State’s Eleventh Amendment

immunity will extend to any state agency or other political entity that is

deemed the ‘alter ego’ or an ‘arm’ of the State.” Vogt v. Bd. of Comm’rs of

Orleans Levee Dist., 294 F.3d 684, 689 (5th Cir. 2002) (quoting Regents of

the Univ. of Cal. v. Doe, 519 U.S. 425, 429 (1997)). And by further extension,

when “lawsuits brought against employees in their official capacity

‘represent only another way of pleading an action against an entity of which

an officer is an agent,’” the Eleventh Amendment may also apply. See Lewis,

137 S. Ct. at 1290-91 (quoting Kentucky v. Graham, 473 U.S. 159, 165-66

(1985)); see also Hafer v. Melo, 502 U.S. 21, 25 (1991) (“Suits against state

officials in their official capacity . . . should be treated as suits against the

State.”).




                                          9
     Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 10 of 17



      The Court has already found that the Eleventh Amendment precludes

plaintiff’s suit against the Judiciary Commission as an alter ego of the state.1 8

The Court now further finds that insofar as plaintiff’s complaint attempts to

state a claim against defendant Beaty in her official capacity, as Special

Counsel for the Commission, this suit merely represents another way for

plaintiff to plead an action against the Commission—and, in turn, the state.

Consequently, the Court finds that in her official capacity Beaty—like the

Commission itself—has Eleventh Amendment immunity. Thus, dismissal

under Rule 12(b)(1) is required.

      Given that the Court does not have jurisdiction over plaintiff’s claims

against Beaty in her official capacity, the Court does not address defendant’s

argument that she is not a “person” for the purposes of Section 1983.1 9

      B.    Individual Capacity

      Beaty argues that plaintiff’s claims against her in her individual

capacity are barred by the doctrine of absolute immunity. 2 0 The Court

considers these arguments under Rule 12(b)(6). See Nguyen v. La. State Bd.

of Cosmetology, No. CIV.A. 14-00080-BAJ, 2015 WL 1281959, at *1 (M.D.

La. Mar. 20, 2015) (“Claims of absolute and qualified immunity may . . . be


18    See R. Doc. 66 at 7-9.
19    See R. Doc. 29-1 at 7-8.
20    See R. Doc. 29-1 at 8-11.
                                       10
     Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 11 of 17



raised in a Rule 12(b)(6) motion to dismiss.” (citing Morales v. Louisiana,

74 F.3d 1236 (5th Cir. 1995))).

      Plaintiff brings claims against Beaty in her individual capacity under

state law. 2 1 The Court finds that Beaty has absolute immunity from these

claims. The Court applies Louisiana’s immunity laws regarding plaintiff’s

state law claims. See Brown v. Miller, 519 F.3d 231, 239 (5th Cir. 2008) (“In

evaluating a motion to dismiss a state claim on the grounds of qualified

immunity, federal courts must apply the state’s substantive law of qualified

immunity.”). And the Louisiana Supreme Court Rules state that, among

others, the Judiciary Commission’s “Special Counsel . . . shall be absolutely

immune from civil suit for all conduct in the course of [her] official duties.”

La. Sup. Ct. R. XXIII, § 32. Plaintiff’s allegations against Beaty relate to

conduct in the course of her official duties as she allegedly reviewed

plaintiff’s complaints against Judge Giarrusso. 2 2 Consequently, state law

provides immunity to her.




21    See R. Doc. 1 at 8-9 (describing Beaty’s alleged conduct under a cause
of action based, in part, on the Louisiana constitution); id. at 10 (including
an allegation against Beaty under a cause of action based on the Louisiana
Governmental Claims Act, La. R.S. § 13:5101).
22    See R. Doc. 1 at 8-9.
                                     11
     Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 12 of 17



      Plaintiff also claims that Beaty violated his rights under the U.S.

Constitution.2 3 Insofar as plaintiff brings a Section 1983 claim against Beaty

in her individual capacity, 2 4 the Court finds that Beaty has absolute

immunity. The Fifth Circuit has recognized that absolute immunity can

extend to “administrative officials . . . who perform[] functions similar to

those of judges and prosecutors.” See Austin Mun. Sec., Inc. v. Nat’l Ass’n of

Sec. Dealers, Inc., 757 F.2d 676, 688 (5th Cir. 1985). To determine whether

the “person’s official conduct is absolutely immune from civil liability,”

courts look to three factors: whether “a) the official’s functions share the

characteristics of the judicial process; b) the official’s activities are likely to

result in recriminatory lawsuits by disappointed parties; and c) sufficient

safeguards exist in the regulatory framework to control unconstitutional

conduct.” See id. (citing Butz v. Economou, 438 U.S. 478, 510-13 (1978)).

      The Court finds that these factors are met here. First, the Judiciary

Commission serves, in part, to conduct preliminary inquiries based on


23     See R. Doc. 1 at 8-9 (describing Beaty’s alleged conduct under a cause
of action based, in part, on the U.S. Constitution).
24     Section 1983 “provides a remedy for the violation [, by a person acting
under color of state law,] of rights secured under the Constitution and laws
of the United States.” Sw. Bell Tel., LP v. City of Houston, 529 F.3d 257, 260
(5th Cir. 2008) (alteration in original) (emphasis omitted) (quoting
Kirchberg v. Feenstra, 708 F.2d 991, 1000 (5th Cir. 1983)).


                                        12
    Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 13 of 17



complaints of judicial misconduct. See La. Sup. Ct. R. XXIII, § 3(a)(1). Based

on this inquiry, “the Commission may authorize an investigation to

determine whether formally specified allegations of misconduct or disability

should be filed and a hearing should be held . . . and, if so, whether a

recommendation of discipline . . . is warranted.” Id., § 3(a)(4). The

Commission’s Special Counsel, in turn, has the responsibility to “[r]eceive

and screen complaints, conduct preliminary inquiries and recommend

dispositions of such complaints to the Commission without further inquiry.”

See La. Judiciary Comm’n R. XI(C)(1)(a). Because the Special Counsel serves

in part to determine whether charges should be brought, “a traditional

prosecutorial function,” Beaty’s functions share the characteristics of the

judicial process. See Austin, 757 F.2d at 689.

     Second, the Court finds that in this capacity, the Special Counsel is

likely the target of lawsuits from parties involved in such disciplinary

proceedings—as this suit exemplifies. Third, the Court finds that the

Judiciary Commission has in place sufficient safeguards to prevent

unconstitutional conduct. See generally La. Judiciary Comm’n R.

     Furthermore, the Fifth Circuit has extended absolute immunity to

other comparable disciplinary officials. Specifically, courts have given

absolute immunity to counsel for attorney disciplinary boards when


                                     13
     Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 14 of 17



determining whether to file and prosecuting disciplinary charges. See

Forman v. Ours, 996 F.2d 306 (5th Cir. 1993) (per curiam); see also Haney

v. Schwab, No. 19-10620, 2019 WL 6330795, at *4 (E.D. La. Nov. 5, 2019)

(“[T]he Fifth Circuit has held that deputy counsel for the [Louisiana Attorney

Disciplinary Board] . . . are entitled to absolute immunity from damages

lawsuits.”), report and recommendation adopted, No. 19-10620, 2019 WL

6330167 (E.D. La. Nov. 26, 2019); Nalls v. Plattsmeir, No. 10-450, 2010 WL

1462272, at *2 (E.D. La. Apr. 7, 2010) (“The United States Court of Appeals

for the Fifth Circuit extends absolute immunity to members of

administrative boards that regulate lawyers.         The absolute immunity

includes persons who act as disciplinary counsel . . . .” (citation omitted)),

aff’d sub nom. Nalls v. Plattsmiere, 394 F. App’x 90 (5th Cir. 2010) (per

curiam). Beaty performs a similar function with regard to judicial discipline.

Consequently, the Court finds that the Fifth Circuit’s precedent regarding

officials responsible for attorney discipline supports extending absolute

immunity to officials responsible for judicial discipline.

      Plaintiff complains about Beaty’s conduct based on activities for which

she enjoys this immunity.2 5     For instance, plaintiff criticizes Beaty for

“determining that the complaint [against Judge Giarrusso] failed to allege


25    See R. Doc. 1 at 8-9.
                                      14
     Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 15 of 17



judicial misconduct.” 2 6 Consequently, Beaty is entitled to absolute immunity

from these claims.

      Given that the Court has found Beaty to have absolute immunity, the

Court does not proceed to consider her argument in the alternative that she

also has qualified immunity. 2 7

      C.    Leave to Amend

      Ordinarily, “a court should grant a pro se party every reasonable

opportunity to amend,” Hale v. King, 642 F.3d 492, 503 n.36 (5th Cir. 2011)

(quoting Peña v. United States, 157 F.3d 984, 987 n.3 (5th Cir. 1998)),

“unless it is obvious from the record that the plaintiff has pled his best case,”

id. at 503. Plaintiff’s opposition seeks to “preserve[] his right to file Rule

15(a) amended and supplemental complaint to cure any defects determined

by the court.” 2 8     Specifically, plaintiff “recognizes the necessity to

supplement his original complaint to seek declaratory judgment and

injunctive relief against judicial official[s] in their official capacities.”2 9 He




26   See id. at 8.
27   See R. Doc. 29-1 at 11-13.
28   See R. Doc. 51 at 14. Although plaintiff states that he “files this
opposition to defendants Judiciary Commission,” see id. at 15, plaintiff also
presents arguments regarding Beaty, see id. at 13-14.
29   See id. at 10.
                                    15
     Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 16 of 17



also seeks to add the “remaining members of the Commission” once he learns

their identities. 3 0

      Even if plaintiff were to amend his complaint to include requests for

other types of relief or to add additional parties, the Court would still have

discretion to deny his amendment as futile. See Stripling v. Jordan Prod.

Co., LLC, 234 F.3d 863, 872-73 (5th Cir. 2000) (“It is within the district

court’s discretion to deny a motion to amend if it is futile.”). Plaintiff has not

provided any indication that adding other Commission members would

change the Court’s analysis. And while suing for declaratory or injunctive

relief could address some of the deficits in plaintiff’s complaint, see Aguilar

v. Tex. Dep’t of Criminal Justice, 160 F.3d 1052, 1054 (5th Cir. 1998);

Chrissy F. by Medley v. Miss. Dep’t of Pub. Welfare, 925 F.2d 844, 849 (5th

Cir. 1991), plaintiff has identified no basis that would warrant the issuance

of a declaration or injunction.       Rather, plaintiff’s allegations rest on

dissatisfaction with the merits of the decisions the Judiciary Commission’s

counsel made in her capacity as a state official. These conclusory allegations

raise no plausible federal claims and would not provide grounds for the

issuance of declaratory or injunctive relief. Therefore, any amendment

would be futile. The Court thus denies plaintiff leave to amend his complaint.


30    See id. at 14.
                                       16
    Case 2:19-cv-11451-SSV-DPC Document 67 Filed 06/08/20 Page 17 of 17



IV. CONCLUSION

     For the foregoing reasons, the Court DISMISSES plaintiff’s claims

against Beaty in her official capacity WITHOUT PREJUDICE, and

DISMISSES plaintiff’s claims against Beaty in her individual capacity WITH

PREJUDICE.




         New Orleans, Louisiana, this _____
                                       8th day of June, 2020.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    17
